











CONSTRUCTION SERVICES
WITH GENERAL CONDITIONS
AGREEMENT
BETWEEN OWNER
AND CONTRACTOR
This Document has important legal and insurance consequences; consultation with
an attorney and insurance consultants and carriers is encouraged with respect to
its completion or modification.


AGREEMENT


Made this 5th day of April in the year of Two Thousand and Seven.


BETWEEN: TULSAT, 1221 E. Houston Street. Broken Arrow, Oklahoma 74012, the Owner
and  


B. R. Hutson, Inc. 1909 N. Yellowood Ave, Broken Arrow, Oklahoma 74012, the
Contractor.


For services in connection with Construction of the following described Project:


Construct a 62,500 Sq. Ft. Warehouse approximately 241 LF south of the existing
warehouse on your property in Broken Arrow, Oklahoma.


The Owner and the Contractor agree as set forth below:


INDEX
ARTICLE PAGE
1 The Construction Team and Extent of Agreement     2
2 Contractor’s Responsibilities         2
3 Owner’s Responsibilities          4
4 Subcontracts            4
5 Contract Time
Schedule                                                                                 
 5
6 Guaranteed Maximum Price         5
7 Contractor’s Fee           6
8 Cost of the Project           6
9 Changes in the Project         8
10 Discounts           9
11 Payments to the Contractor        9
12 Insurance Indemnity and Waiver of Subrogation     10
13 Termination of the Agreement and Owner’s Right to    13
Perform Contractor’s Obligations
14 Assignment and governing Law       13
15 Miscellaneous Provision        14
16 Arbitration          14




ARTICLE 1


The Construction Team and Extent of Agreement


THE CONTRACTOR accepts the relationship of trust and confidence established
between him and the Owner by this Agreement. Contractor agrees to furnish the
construction services set forth herein and agrees to furnish efficient business
administration and superintendence, and to use his best efforts to complete the
Project in the best and soundest way and in the most expeditious and economical
manner consistent with the interests of the Owner.


1.1 The Construction Team: The Contractor and the Owner, called the
“Construction Team” shall work from the beginning of the Project through
construction completion.


1.2 Extent of Agreement: This Agreement represents the entire agreement between
the Owner and the Contractor and supersedes all prior negotiations,
representations or agreements. This Agreement shall not be superseded by any
provisions of the documents for construction and may be amended only by written
instrument signed by both Owner and Contractor.


1.3 Definitions: The Project is the total construction of the Building,
constructed per the Drawings and Specifications of which the Work is a part. The
Work comprises the completed construction required by the Drawings and
Specifications. The term day shall mean calendar day unless otherwise
specifically designated.








ARTICLE 2


Contractor’s Responsibilities


2.1 Contractor’s Services


2.1.1 The Contractor shall be responsible for furnishing the construction of the
Project. The Owner and Contractor shall develop a construction phase schedule
and the Owner shall be responsible for prompt decisions and approvals so as to
maintain the approved schedule.




2.1.2 The Contractor will secure permits necessary for the construction of the
Project.




2.2 Responsibilities With Respect to Construction


2.2.1 The Contractor will provide all construction supervision, inspection,
labor, materials, tools, construction equipment and subcontracted items
necessary for the execution and completion of the Project.


2.2.2 The Contractor will pay all sales, use, gross receipts and similar taxes
related to the Work provided by the Contractor which have been legally enacted
at the time of execution of this Agreement and for which the Contractor is
liable.


2.2.3 The Contractor will prepare and submit for the Owner’s approval an
estimated progress schedule for the Project. This schedule shall indicate the
dates for the starting and completion of the various stages of the design and
construction. It shall be revised as required by the conditions of the Work and
those conditions and events which are beyond the Contractor’s control.


2.2.4 The Contractor shall at all times keep the premises free from the
accumulation of waste materials or rubbish caused by his operations. At the
completion of the Work, he shall remove all of his waste material and rubbish
from and around the Project as well as all his tools, construction equipment,
machinery and surplus materials.



2.2.5  
The Contractor will give all notices and comply with all laws and ordinances
legally enacted at the date of execution of the Agreement, which govern the
proper execution of the Work.







2










2.2.6 The Contractor shall take necessary precautions for the safety of his
employees on the Work, and shall comply with all applicable provisions of
federal, state and municipal safety laws to prevent accidents or injury to
person on, about or adjacent to the Project site. He shall erect and properly
maintain, at all times, as required by the conditions and progress of Work,
necessary safeguards for the protection of workmen and the public. It is
understood and agreed, however, that the Contractor shall have no responsibility
for the elimination or abatement of safety hazards created or otherwise
resulting from Work at the job site carried on by other persons or firms
directly employed by the Owner as separate contractors or by the Owner’s
tenants, and the Owner agrees to cause any such separate contractors and tenants
to abide by and fully adhere to all applicable provisions of federal, state and
municipal safety laws and regulations and to comply with all reasonable requests
and directions of the Contractor for the elimination or abatement of any such
safety hazards at the job site.


2.2.7 The Contractor shall keep such full and detailed accounts as may be
necessary for proper financial management under this Agreement. The system shall
be satisfactory to the Owner, who shall be afforded access to all the
Contractor’s records, books, correspondence, instructions, drawings, receipts,
vouchers, memoranda and similar data relating to this Agreement. The Contractor
shall preserve all such records for a period of three years after the final
payment or longer where required by law.


2.3 Royalties and Patents


2.3.1 The Contractor shall pay all royalties and license fees for materials,
methods and systems incorporated in the work. He shall defend all suits or
claims for infringement of any patent rights and shall save the Owner harmless
from loss on account thereof except when a particular design, process or product
is specified by the Owner. In such case the Contractor shall be responsible for
such loss only if he has reason to believe that the design, process or product
so specified is an infringement of a patent, and fails to give such information
promptly to the Owner.


2.4 Warranties and Completion


2.4.1 The Contractor warrants to the Owner that all materials and equipment
furnished under this Agreement will be new, unless otherwise specified, and that
all Work will be of good quality, free from improper workmanship and defective
materials and in conformance with the Drawings and Specifications. The
Contractor agrees to correct all Work performed by him under this Agreement
which proves to be defective in material and workmanship within a period of one
year from the Date of Substantial Completion as defined in Paragraph 5.2, or for
such longer periods of time as may be set forth with respect to specific
warranties contained in the Specifications.


2.4.2 The Contractor will secure required certificates of inspection, testing or
approval and deliver them to the Owner.


2.4.3 The Contractor will collect all written warranties and equipment manuals
and deliver them to the Owner. 


2.4.4 The Contractor with the assistance of the Owner’s maintenance personnel,
will direct the checkout of utilities and operations of systems and equipment
for readiness, and will assist in their initial start-up and testing.




2.5 Additional Services


2.5.1 The Contractor will provide the following additional services upon the
request of the Owner. A written agreement between the Owner and Contractor shall
define the extent of such additional services and the amount and manner in which
the Contractor will be compensated for such additional services.


2.5.2 Services related to investigation, appraisals or evaluations of existing
conditions, facilities or equipment, or verification of the accuracy of existing
drawings or other Owner furnished information.


2.5.3 Services related to Owner furnished equipment, furniture and furnishings
which are not a part of this Agreement.


2.5.4 Services for tenant or rental spaces not a part of this Agreement.



2.5.5  
Obtaining and training maintenance personnel or negotiating maintenance service
contract.









3.










ARTICLE 3


Owner’s Responsibility


3.1 The Owner shall provide full information regarding his requirements for the
Project.


3.2 The Owner shall designate a representative who shall be fully acquainted
with the Project, and has authority to approve changes in the scope of the
Project, render decisions promptly, and furnish information expeditiously and in
time to meet the dates set forth in Subparagraph 2.2.3.


3.3 the Owner shall furnish for the site of the Project all necessary surveys
describing the physical characteristics, soils reports and subsurface
investigations, legal limitations, utility locations, and a legal description.


3.4 The Owner shall secure and pay for necessary approvals, easements,
assessments and charges required for the construction, use, or occupancy of
permanent structures or for permanent changes in existing facilities.


3.5 The Owner shall furnish such legal services as may be necessary for
providing the items set forth in Paragraph 3.4, and such auditing services as he
may require.


3.6 If the Owner becomes aware of any fault or defect in the Project or
non-conformance with the Drawings or Specifications, he shall give prompt
written notice thereof to the Contractor.


3.7 The Owner shall bear the costs of any bonds that may be required.


3.8 The services and information required by the above paragraphs shall be
furnished with reasonable promptness at the Owner’s expense and the Contractor
shall be entitled to rely upon the accuracy and the completeness thereof.


3.9 The Owner shall furnish reasonable evidence satisfactory to the Contractor,
prior to commencing Work and at such future times as may be required, that
sufficient funds are available and committed for the entire cost of the Project.
Unless such reasonable evidence is furnished, the Contractor is not required to
commence or continue any Work, or may, if such evidence is not presented within
a reasonable time, stop Work upon 15 days notice to the Owner. The failure of
the Contractor to insist upon the providing of this evidence at any one time
shall not be a waiver of the Owner’s obligation to make payments pursuant to
this Agreement nor shall it be a waiver of the Contractor’s right to request or
insist that such evidence be provided at a later date.


3.10 The Owner shall have no contractual obligation to the Contractor’s
Subcontractors and shall communicate with such Subcontractors only through the
Contractor.










ARTICLE 4


Subcontracts


4.1 All portions of the Work that the Contractor does not perform with his own
forces shall be performed under subcontract.


4.2 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform any Work in connection with the Project. The term
Subcontractor does not include any separate contractor employed by the Owner or
the separate contractors’ subcontractors.


4.3 No contractual relationship shall exist between the Owner and any
Subcontractor. The Contractor shall be responsible for the management of the
Subcontractors in the performance of their work.








4.












ARTICLE 5


Contract Time Schedule


5.1 The Work to be performed under this Agreement shall be commenced on or about
One Week from receipt of Building Permit and Owners Authorization to proceed
with the work and shall be substantially completed on or about 180 Calendar Days
from the start date.


5.2 The Date of Substantial Completion of the Project or a designated portion
thereof is the date when construction is sufficiently complete in accordance
with the Drawings and Specifications so the Owner can occupy or utilize the
Project or designated portion thereof for the use for which it is intended.
Warranties called for by this Agreement or by the Drawings and Specifications
shall commence on the Date of Substantial Completion of the Project or
designated portion thereof. This date shall be established by a Certificate of
Substantial Completion signed by the Owner and Contractor and shall state their
respective responsibilities for security, maintenance, heat, utilities, damage
to the Work and insurance. This Certificate shall also list the items to be
completed or corrected and fix the time for their completion and correction.


5.3 If the Contractor is delayed at any time in the progress of the Project by
any act or neglect of the Owner or by any separate contractor employed by the
Owner, or by changes ordered in the Project, or by labor disputes, fire, unusual
delay in transportation, adverse weather conditions not reasonably
anticipatable, unavoidable casualties, or any cause beyond the Contractor’s
control, or a delay authorized by the Owner pending arbitration, then the Date
of Substantial Completion shall be extended by Change Order for the period of
time caused by such delay.


ARTICLE 6


Guaranteed Maximum Price


6.1 The Contractor guarantees that the maximum price to the Owner for the cost
of the Project as set forth in Article 8, and the Contractor’s Fee as set forth
in Article 7, will not exceed $1,636,965.00, which sum shall be called the
Guaranteed Maximum Price.


6.2 The Guaranteed Maximum Price is based upon laws, codes, and regulations in
existence at the date of its establishment and upon the Drawings, and
Specifications as set forth below:
A. B. R. Hutson, Inc. drawings No. 07-15, sheets Cover Sheet, SP1-SP2, A1-A3,
S1-S2, P1,M1, and E1-E2 all dated 3-9-07, which are marked Exhibit A.
B. NRS Inc. Civil drawing sheets C1 - C5 dated 3-9-07, which are marked Exhibit
A.
C. Outline Specifications pages 1-4 dated 4-5-07 which are marked Exhibit B.






6.3 The Guaranteed Maximum Price will be modified for delays caused by the Owner
and for Changes in the Project, all pursuant to Article 9.


6.4 Allowances included in the Guaranteed Maximum Price are as set forth below:


 










6.5 Whenever the cost is more than or less than the Allowance, The Guaranteed
Maximum Price shall be adjusted by Change Order.








5














ARTICLE 7


Contractor’s Fee


7.1 In consideration of the performance of the Agreement, the Owner agrees to
pay to the Contractor in current funds as compensation for his services a Fee as
follows:


Ten percent (10%) of the total cost of the project as defined in Article 8.


7.2 Adjustment in Fee shall be made as follows:


7.2.1 For Changes in the Project as provided in Article 9, the Contractor’s Fee
shall be adjusted as follows:


Contractor’s cost plus ten percent (10%).


7.2.2 For delays in the Project, not the responsibility of the Contractor, there
will be an equitable adjustment in the fee to compensate the Contractor for his
increased expenses.


7.2.3 In the event the Cost of the Project plus the Contractor’s Fee shall be
less than the Guaranteed Maximum Price as adjusted by Change Orders, the
resulting savings will be shared by the Owner and the Contractor as follows:


A. Owner receives seventy five percent (75%) and Contractor receives twenty five
(25%).

B.  
Contractor’s share of savings shall not “exceed” two percent (2%) of the
project’s final total cost.



7.2.4 The Contractor shall be paid an additional fee in the same proportion as
set forth in 7.2.1 if the Contractor is placed in charge of managing the
replacement of insured or uninsured loss.


7.3 The Contractor shall be paid monthly that part of his Fee proportionate to
the percentage of Work completed, the balance, if any, to be paid at the time of
final payment.


7.4 Included in the Contractor’s Fee are the following:


7.4.1 Salaries or other compensation of the Contractor’s employees at the
principal office and branch offices, except employees listed in Subparagraph
8.2.3.


7.4.2 General operating expenses of the Contractor’s principal and branch
offices other than the field office.


7.4.3 Any part of the Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Project.


7.4.4 Overhead or general expenses of any kind, except as may be expressly
included in Article 8.


7.4.5 Costs in excess of the Guaranteed Maximum Price.


ARTICLE 8


Cost of the Project


8.1 The term Cost of the Project shall mean costs necessarily incurred in the
construction of the Project and shall include the items set forth below in this
Article. The Owner agrees to pay the Contractor for the Cost of the Project as
defined in this Article. Such payment shall be in addition to the Contractor’s
Fee stipulated in Article 7.


8.2 Cost Items


8.2.1 All architectural, engineering and consulting fees and expenses incurred
during constructing of the Project.


8.2.2 Wages paid for labor in the direct employ of the Contractor in the
performance of the Work under applicable collective bargaining agreements, or
under a salary or wage schedule agreed upon by the Owner and the Contractor, and
including such welfare or other benefits, if any, as may be payable with respect
thereto.




6










8.2.3 Salaries of Contractor’s employees when stationed at the field office, in
whatever capacity employed, employees engaged on the road expediting the
production or transportation of material and equipment and employees from the
main or branch office performing the functions listed below:


Employees from main office shall not be a cost to the project.


8.2.4 Cost of all employee benefits and taxes for such items as unemployment
compensation and social security, insofar as such cost is based on wages,
salaries, or other remuneration paid to employees of the Contractor and included
in the Cost of the Project under Subparagraphs 8.2.1, 8.2.2 and 8.2.3.


8.2.5 Reasonable transportation, traveling and hotel and moving expenses of the
Contractor or of his offices or employees incurred in discharge of duties
connected with the Project.


8.2.6 Cost of all materials, supplies and equipment incorporated in the Project,
including costs of transportation and storage thereof.


8.2.7 Payments made by the Contractor to Subcontractors for Work performed
pursuant to contract under this Agreement.


8.2.8 Cost, including transportation and maintenance, of all materials,
supplies, equipment, temporary facilities and hand tools not owned by the
workmen, which are employed or consumed in the performance of the Work, and cost
less salvage value on such items used, but not consumed, which remain the
property of the Contractor.


8.2.9 Rental charges of all necessary machinery and equipment, exclusive of hand
tools, used at the site of the Work, whether rented from the Contractor or
others, including installations, repairs and replacements, dismantling, removal,
costs of lubrication, transportation and delivery costs hereof, at rental
charges consistent with those prevailing in the area.


8.2.10 Cost of the premiums for all insurance which the Contractor is required
to procure by this Agreement or is deemed necessary by the Contractor.


8.2.11 Sales, use, gross receipts or similar taxes related to the Project,
imposed by any governmental authority, and for which the Contractor is liable.


8.2.12 Permit fees, licenses, tests, royalties, damages for infringement of
patents and costs of defending suits therefor for which the Contractor is
responsible under Subparagraph 2.3.1 and deposits lost for causes other than the
Contractor’s negligence.


8.2.13 Losses, expenses or damages to the extent not compensated by insurance or
otherwise (including settlement made with the written approval of the Owner),
and the cost of corrective work.


8.2.14 Minor expenses such as telegrams, long-distance telephone calls,
telephone service at the site, expressage, and similar petty cash items in
connection with the Project.


8.2.15 Cost of removal of all debris.


8.2.16 Costs incurred due to an emergency affecting the safety of persons and
property.


8.2.17 Cost of data processing services required in the performance of the
services outlined in Article 2.


8.2.18 Legal costs reasonably resulting from the Contractors prosecution of the
Work on the Project for the Owner.


8.2.19 All costs directly incurred in the performance of the Project and not
included in the Contractor’s Fee as set forth in Paragraph 7.4.








7










ARTICLE 9


Changes in the Project


9.1 The Owner, without invalidating this Agreement, may order Changes in the
Project within the general scope of this Agreement consisting of additions,
deletions or other revisions, the Guaranteed Maximum Price, if established, the
Contractor’s Fee, and the Contract Time Schedule being adjusted accordingly. All
such Changes in the Project shall be authorized by Change Order.


9.1.1 A Change Order is a written order to the Contractor signed by the Owner or
his authorized agent and issued after the execution of this Agreement,
authorizing a Change in the Project and/or an adjustment in the Guaranteed
Maximum Price, the Contractor’s Fee or the Contract Time Schedule. Each
adjustment in the Guaranteed Maximum Price resulting from a Change Order shall
clearly separate the amount attributable to the Cost of the Project and the
Contractor’s Fee.


9.1.2 The increase or decrease in the Guaranteed Maximum Price resulting from a
Change in the Project shall be determined in one or more of the following ways:






9.1.2.1 by mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation, or


9.1.2.2 by unit prices stated in this Agreement or subsequently agreed upon; or


9.1.2.3 by cost to be determined as defined in Article 8 and a mutual acceptable
fixed or percentage fee, or


9.1.2.4 by the method provided in Subparagraph 9.1.3.


9.1.3 If none of the methods set forth in Clauses 9.1.2.1 through 9.1.2.3 is
agreed upon, the Contractor, provided he receives a written order signed by the
Owner, shall promptly proceed with the Work involved. The cost of such Work
shall then be determined on the basis of the reasonable expenditures and savings
of those performing the Work attributed to the change, including, in the case of
an increase in the Guaranteed Maximum Price, a reasonable increase in the
Contractor’s Fee. In such case, and also under Clauses 9.1.2.3 and 9.1.2.4
above, the Contractor shall keep and present, in such form as the Owner may
prescribe, an itemized accounting together with appropriate supporting data of
the increase in the Cost of the Project as outlined in Article 8. The amount of
decrease in the Guaranteed Maximum Price to be allowed by the Contractor to the
Owner for any deletion or change which results in a net decrease in cost will be
the amount of the actual net decrease. When both additions and credits are
involved in any one change, the increase in Fee shall be figured on the basis of
net increase, if any.


9.1.4 If unit prices are stated in this Agreement or subsequently agreed upon,
and if the quantities originally contemplated are so changed in a proposed
Change Order or as a result of several Change Orders that application of the
agreed unit prices to the quantities of Work proposed will cause substantial
inequity to the Owner or the Contractor, the applicable unit prices and the
Guaranteed Maximum Price shall be equitably adjusted.


9.1.5 Should concealed conditions encountered in the performance of the Work
below the surface of the ground or should concealed or unknown conditions in an
existing structure be at variance with the conditions indicated by the Drawings,
Specifications, or Owner-furnished information or should unknown physical
conditions below the surface of the ground or should concealed or unknown
conditions in an existing structure of an unusual nature, differing materially
from those ordinarily encountered and generally recognized as inherent in work
of the character provided for in this Agreement, be encountered, the Guaranteed
Maximum Price and the Contract Time Schedule shall be equitably adjusted by
Change Order upon claim by either party made within a reasonable time after the
first observance of the conditions.


9.2 Claims for Additional Cost or Time


9.2.1 If the Contractor wishes to make a claim for an increase in the Guaranteed
Maximum Price, or increase in his Fee or an extension in the Contract Time
Schedule, he shall give the Owner written notice thereof within a reasonable
time after the occurrence of the event giving rise to such claim. This notice
shall be given by the Contractor before proceeding to execute the Work, except
in an emergency endangering life or property in which case the Contractor shall
act, at his discretion, to prevent threatened damage, injury or loss. Claims
arising from delay shall be made within a reasonable time




8










after the delay. Increases based upon design and estimating costs with respect
to possible changes requested by the Owner shall be made within a reasonable
time after the decision is made not to proceed with the change. No such claim
shall be valid unless so made. If the Owner and the Contractor cannot agree on
the amount of the adjustment in the Guaranteed Maximum Price, the Contractor’s
Fee or Contract Time Schedule, it shall be determined pursuant to the provisions
of Article 16. Any change in the Guaranteed Maximum Price, the Contractor’s Fee
or Contract Time Schedule resulting from such claim shall be authorized by
Change Order.


9.3 Minor Changes in the Project


9.3.1 The Owner will have authority to order minor Changes in the Work not
involving an adjustment in the Guaranteed Maximum Price or an extension of the
Contract Time Schedule and not inconsistent with the intent of the Drawings and
Specifications. Such Changes may be effected by written order and shall be
binding on the Owner and Contractor.


9.4 Emergencies


9.4.1 In any emergency affecting the safety of persons or property, the
Contractor shall act, at his discretion, to prevent threatened damage, injury or
loss. Any increase in the Guaranteed Maximum Price or extension of time claimed
by the Contractor on account of emergency work shall be determined as provided
in this Article.


ARTICLE 10


Discounts


All discounts for prompt payment shall accrue to the Owner to the extent the
Cost of the Project is paid directly by the Owner or from a fund made available
by the Owner to the Contractor for such payments. To the extent the Cost of the
Project is paid with funds of the Contractor, all cash discounts shall accrue to
the Contractor. All trade discounts, rebates and refunds, and all returns from
sale of surplus materials and equipment, shall be credited to the Cost of the
Project.


ARTICLE 11


Payments to the Contractor


11.1 Payments shall be made by the Owner to the Contractor according to the
following procedure:


11.1.1 On or before the first (1st) day of each month after Work has commenced,
the Contractor shall submit to the Owner an Application for Payment in such
detail as may be required by the Owner based on the Work completed and materials
stored on the site and/or at locations approved by the Owner along with a
proportionate amount of the Contractor’s Fee for the period ending on the first
(1st) day of the month.


11.1.2 Within ten (10) days after his receipt of each monthly Application for
Payment, the Owner shall pay directly to the Contractor the appropriate amounts
for which Application for Payment is made therein. This payment request shall
deduct the aggregate of amounts previously paid by the Owner.


11.1.3 If the Owner should fail to pay the Contractor at the time the payment of
any amount becomes due, then the Contractor may, at any time thereafter, upon
serving written notice that he will stop Work within five (5) days after receipt
of the notice by the Owner, and after such five (5) day period, stop the Project
until payment of the amount owing has been received. Written notice shall be
deemed to have been duly served if sent by certified mail to the last business
address known to him who gives the notice.


11.1.4 Payments due but unpaid shall bear interest at the rate of Security Bank
of Tulsa prime plus two percent (2%).


11.2 The Contractor warrants and guarantees that title to all Work, materials
and equipment covered by an Application for Payment whether incorporated in the
Project or not, will pass to the Owner upon receipt of such payment by the
Contractor free and clear of all liens, claims, security interests or
encumbrances hereinafter referred to as Liens.


11.3 No Progress Payment nor any partial or entire use or occupancy of the
Project by the Owner shall constitute an acceptance of any Work not in
accordance with the Drawings and Specifications.




9










11.4 Final payment constituting the unpaid balance of the Cost of the Project
and the Contractor’s Fee shall be due and payable when the Project is delivered
to the Owner, ready for beneficial occupancy, or when the Owner occupies the
Project, whichever event first occurs, provided that the Project be then
substantially completed and this Agreement substantially performed. If there
should remain minor items to be completed, the Contractor and the Owner shall
list such items and the Contractor shall deliver, in writing, his guarantee to
complete said items within a reasonable time thereafter. The Owner may retain a
sum equal to 150% of the estimated cost of completing any unfinished items,
provided that said unfinished items are listed separately and the estimated cost
of completing any unfinished items is likewise listed separately. Thereafter,
the Owner shall pay to the Contractor, monthly, the amount retained for
incomplete items as each of said items is completed.


11.5 Before issuance of Final Payment, the Owner may request satisfactory
evidence that all payrolls, materials bills and other indebtedness connected
with the Project have been paid or otherwise satisfied.


11.6 The making of Final Payment shall constitute a waiver of all claims by the
Owner except those arising from:




11.6.1 Unsettled Liens.


11.6.2 Improper workmanship or defective materials appearing within one year
after the Date of Substantial Completion.


11.6.3 Failure of the Work to comply with the Drawings and Specifications.


11.6.4 Terms of any special guarantees required by the Drawings and
Specifications.


11.7 The acceptance of Final Payment shall constitute a waiver of all claims by
the Contractor except those previously made in writing and unsettled.


ARTICLE 12


Insurance, Indemnity and Waiver of Subrogation


12.1 Indemnity


12.1.1 The Contractor agrees to indemnify and hold the Owner harmless from all
claims for bodily injury and property damage (other than the Work itself and
other property insured under Paragraph 12.4) that may arise from the
Contractor’s operations under this Agreement.


12.1.2 The Owner shall cause any other contractor who may have a contract with
the Owner to perform work in the areas where Work will be performed under this
Agreement, to agree to indemnify the Owner and the Contractor and hold them
harmless from all claims for bodily injury and property damage (other than
property insured under Paragraph 12.4) that may arise from that contractor’s
operations. Such provisions shall be in a form satisfactory to the Contractor.


12.2 Contractor’s Liability Insurance


12.2.1 The Contractor shall purchase and maintain such insurance as will protect
him from the claims set forth below which may arise out of or result from the
Contractor’s operations under this Agreement whether such operations be by
himself or by any Subcontractor or by anyone directly or indirectly employed by
any of them, or by anyone for whose acts any of them may be liable:


12.2.1.1 Claims under workers’ compensation, disability benefit and other
similar employee benefit acts which are applicable to the Work to be performed.


12.2.1.2 Claims for damages because of bodily injury, occupational sickness or
disease, or death of his employees under any applicable employer’s liability
law.


12.2.1.3 Claims for damages because of bodily injury, or death of any person
other than his employees.
 




10










12.2.1.4 Claims for damages insured by usual personal injury liability coverage
which are sustained (1) by any person as a result of an offense directly or
indirectly related to the employment of such person by the Contractor or (2) by
any other person.


12.2.1.5 Claims for damages, other than to the work itself, because of injury to
or destruction of tangible property, including loss of use therefrom.


12.2.1.6 Claims for damages because of bodily injury or death of any person or
property damaged arising out of the ownership, maintenance or use of any motor
vehicle.


12.2.2 The Comprehensive General Liability Insurance shall include
premises-operations (including explosion, collapse and underground coverage)
elevators, independent contractors, completed operations, and blanket
contractual liability on all written contracts, all including broad form
property damage coverage.


12.2.3 The Contractor’s Comprehensive General and Automobile Liability
Insurance, as required by Subparagraphs 12.2.1 and 12.2.2 shall be written for
not less than limits of liability as follows:


a. Comprehensive General Liability   
1. Bodily Injury     -$ 1,000,000 Each Occurrence
(Completed Operations)
$ 2,000,000   Aggregate


2. Property Damage     -$ 1,000,000 Each Occurrence


  $ 2,000,000 Aggregate


b. Comprehensive Automobile Liability
1. Bodily Injury     -$ 1,000,000 Each Person


$ 1,000,000 Each Occurrence


2. Property Damage     -$ 1,000,000 Each Occurrence
 
c. Umbrella Liability Insurance    $ 2,000,000 Aggregate


12.2.4 Comprehensive General Liability Insurance may be arranged under a single
policy for the full limits required or by a combination of underlying policies
with the balance provided by an Excess or Umbrella Liability policy.


12.2.5 The foregoing policies shall contain a provision that coverage’s afforded
under the policies will not be canceled or not renewed until at least sixty (60)
days prior written notice has been given to the Owner. Certificates of Insurance
showing such coverage’s to be in force shall be filed with the Owner prior to
commencement of the Work.


12.3 Owner’s Liability Insurance


12.3.1 The Owner shall be responsible for purchasing and maintaining his own
liability insurance and, at his option, may purchase and maintain such insurance
as will protect him against claims which may arise from operations under this
Agreement.


12.4 Insurance to Protect Project


12.4.1 The Contractor shall purchase and maintain property insurance in a form
acceptable to the Owner upon the entire Project for the full cost of replacement
at the time of any loss. This insurance shall include as named insured the
Owner, the Contractor, Subcontractors and Subsubcontractors and shall insure
against loss from the perils of Fire, Extended Coverage, and shall include “All
Risk” insurance for physical loss or damage including, without duplication of
coverage, at least theft, vandalism, malicious mischief, transit, or collapse.
The Contractor will increase limits of coverage, if necessary, to reflect
estimated replacement cost.








11














12.4.1.1 If the Owner finds it necessary to occupy or use a portion or portions
of the Project prior to Substantial Completion thereof, such occupancy shall not
commence prior to a time mutually agreed to by the Owner and the Contractor and
to which the insurance company or companies providing the property insurance
have consented by endorsement to the policy or policies. This insurance shall
not be canceled or lapsed on account of such partial occupancy. Consent of the
Contractor and of the insurance company or companies to such occupancy or use
shall not be unreasonably withheld.


12.4.2 The Owner shall purchase and maintain such boiler and machinery insurance
as may be required or necessary. This insurance shall include the interests of
the Owner, the Contractor, Subcontractors and Subsubcontractors in the Work.


12.4.3 The Owner shall purchase and maintain such insurance as will protect the
Owner and the Contractor against loss of use of Owner’s property due to those
perils insured pursuant to Subparagraph 12.4.1. Such policy will provide
coverage for expediting expenses of materials, continuing overhead of the Owner
and the Contractor, necessary labor expense including overtime, loss of income
by the Owner and other determined exposures. Exposures of the Owner and the
Contractor shall be determined by mutual agreement and separate limits of
coverage fixed for each item.


12.4.4 The Contractor shall file a copy of all policies with the Owner before an
exposure to loss may occur. Copies of any subsequent endorsements will be
furnished to the Owner. The Owner will be given thirty (30) days notice of
cancellation, non-renewal, or any endorsements restricting or reducing coverage.


12.5 Property Insurance Loss Adjustment


12.5.1 Any insured loss shall be adjusted with the Owner and the Contractor and
made payable to the Owner and Contractor as trustees for the insured’s, as their
interest may appear, subject to any applicable mortgage clause.


12.5.2 Upon the occurrence of an insured loss, monies received will be deposited
in a separate account and the trustees shall make distribution in accordance
with the agreement of the parties in interest, or in the absence of such
agreement, in accordance with an arbitration awarded pursuant to Article 16. If
the trustees are unable to agree between themselves on the settlement of the
loss, such dispute shall also be submitted to arbitration pursuant to Article
16.


12.6 Waiver of Subrogation


12.6.1 The Owner and Contractor waive all rights against each other, the
Engineer, Subcontractors and Subsubcontractors for damages caused by perils
covered by insurance provided under Paragraph 12.4, except such rights as they
may have to the proceeds of such insurance held by the Owner and Contractor as
trustees. The Contractor shall require similar waivers from all Subcontractors
and Subsubcontractors.


12.6.2 The Owner and Contractor waive all rights against each other and the
Engineer, Subcontractors and Subsubcontractors for loss or damage to any
equipment used in connection with the Project which loss is covered by any
property insurance. The Contractor shall require similar waivers from all
Subcontractors and Subsubcontractors.


12.6.3 The Owner waives subrogation against the Contractor, Engineer,
Subcontractors, and Subsubcontractors on all property and consequential loss
policies carried by the Owner on adjacent properties and under property and
consequential loss policies purchased for the Project after its completion.


12.6.4 If the policies of insurance referred to in this Paragraph require an
endorsement to provide for continued coverage where there is a waiver of
subrogation, the owners of such policies will cause them to be so endorsed.
























12










ARTICLE 13


Termination of the Agreement and Owner’s
Right to Perform Contractor’s Obligations


13.1 Termination by the Contractor


13.1.1 If the Project is stopped for a period of thirty (30) days under an order
of any court or other public authority having jurisdiction, or as a result of an
act of government, such as a declaration of a national emergency making
materials unavailable, through no act or fault of the Contractor or if the
Project should be stopped for a period of thirty (30) days by the Contractor for
the Owner’s failure to make payment thereon, then the Contractor may, upon seven
days written notice to the Owner, terminate this Agreement and recover from the
Owner payment for all Work executed, the Contractor’s Fee earned to date, and
for any proven loss sustained upon any materials, equipment, tools, construction
equipment and machinery, including reasonable profit and damages.


13.2 Owner’s Right to Perform Contractor’s Obligations and Termination by the
Owner for Cause


13.2.1 If the Contractor fails to perform any of his obligations under this
Agreement, including any obligation he assumes to perform Work with his own
forces, the Owner may, after seven days written notice, during which period the
Contractor fails to perform such obligation, make good such deficiencies. The
Guaranteed Maximum Price, if any, shall be reduced by the cost to the Owner of
making good such deficiencies.


13.2.2 If the Contractor is adjudged a bankrupt, or if he makes a general
assignment for the benefit of his creditors, or if a receiver is appointed on
account of his insolvency, or if he persistently or repeatedly refuses or fails,
except in cases for which extension of time is provided, to supply enough
properly skilled workmen or proper materials, or if he fails to make proper
payment to Subcontractors or for materials or labor, or persistently disregards
laws, ordinances, rules, regulations or orders of any public authority having
jurisdiction, or otherwise is guilty of a substantial violation of a provision
of this Agreement, then the Owner may, without prejudice to any right or remedy
and after giving the Contractor and his surety, if any, seven (7) days written
notice, during which period the Contractor fails to cure the violation,
terminate the employment of the Contractor and take possession of the site and
of all materials, equipment, tools, construction equipment and machinery thereon
owned by the Contractor and may finish the Work by whatever reasonable method he
may deem expedient. In such case, the Contractor shall not be entitled to
receive any further payment until the Work is finished nor shall he be relieved
from his obligations assumed under Article 6.


13.3 Termination by Owner Without Cause


13.3.1 If the Owner terminates the Agreement other than pursuant to Article
13.2.2, he shall reimburse the Contractor for any unpaid Cost of the Project due
him under Article 8, plus the unpaid balance of the Contractor’s Fee. If the
Contractor’s Fee is based upon a percentage of the Cost of the Project, the Fee
shall be calculated upon the adjusted Guaranteed Maximum Cost, if any, otherwise
to a reasonable estimated Cost of the Project when completed. The Owner shall
also pay to the Contractor fair compensation, either by purchase or rental at
the election of the Owner, for any equipment retained. In case of such
termination of this Agreement the Owner shall further assume and become liable
for obligations, commitments and unsettled claims that the Contractor has
previously undertaken or incurred in good faith in connection with said Work.
The Contractor shall, as a condition of receiving the payments referred to in
this Article 13, execute and deliver such papers and take all such steps,
including the legal assignment of his contractual rights, as the Owner may
require for the purpose of fully vesting in the Owner the rights and benefits of
the Contractor under such obligations or commitments.


ARTICLE 14


Assignment and Governing Law


14.1 Neither the Owner nor the Contractor shall assign his interest in this
Agreement without the written consent of the other except as to the assignment
of proceeds.


14.2 This Agreement shall be governed by the law in effect at the location of
this Project.




13










ARTICLE 15


Miscellaneous Provisions






ARTICLE 16


Arbitration


16.1 All claims, disputes and other matters in question arising out of, or
relating to, this Agreement or the breach thereof, except with respect to the
Engineer’s decision on matters relating to artistic effect, and except for
claims which have been waived by the making or acceptance of Final Payment shall
be decided by arbitration in accordance with the Construction Industry
Arbitration Rules of the American Arbitration Association then obtaining unless
the parties mutually agree otherwise. This agreement to arbitrate shall be
specifically enforceable under the prevailing arbitration law.


16.2 Notice of the demand for arbitration shall be filed in writing with the
other party to this Agreement and with the American Arbitration Association. The
demand for arbitration shall be made within a reasonable time after the claim,
dispute or other matter in question has arisen, and in no event shall it be made
when institution of legal or equitable proceedings based on such claim, dispute
or other matter in question would be barred by the applicable statute of
limitations.


16.3 The award rendered by the arbitrators shall be final and judgment may be
entered upon it in accordance with applicable law in any court having
jurisdiction thereof.


16.4 Unless otherwise agreed in writing, the Contractor shall carry on the Work
and maintain the Contract Time Schedule during any arbitration proceedings and
the Owner shall continue to make payments in accordance with this Agreement.


16.5 All claims which are related to or dependent upon each other shall be heard
by the same arbitrator or arbitrators, even though the parties are not the same,
unless a specific contract prohibits such consolidation.


16.6 These provisions relating to mandatory arbitration shall not be applicable
to a claim asserted in an action in a state or federal court by a person who is
under no obligation to arbitrate such claim with either of the parties to this
Agreement insofar as the parties to this Agreement may desire to assert any
rights or indemnity or contribution with respect to the subject matter of such
action.


This Agreement entered into as of the day and year first written above.




Accepted this date: May 14, 2007


ATTEST: /s/: Mark D. Chymiak  OWNER: TULSAT


By: /s/: Kenneth A. Chymiak


Print Name: Kenneth A. Chymiak


Title: President & Chief Executive Officer


    
Accepted this date: May 14,2007


ATTEST: /s/: Mark D. Chymiak CONTRACTOR   : B. R. HUTSON, INC.________


By: /s/: Dana M. Hutson


   Print Name: Dana M. Hutson


Title: President


14